I wish first of all to convey to Mr. Guido de Marco the sincere congratulations of the government and the people of Costa Rica on his assumption of the presidency of the General Assembly. For Costa Rica – a country which is small like Malta and democratic like Malta – it is deeply satisfying to see a son of the land of Mizzi guiding the work of the Assembly at its forty-fifth session. We are sure his election to the presidency will contribute a decisive contribution to the success of the Assembly’s work.
The breadth of experience of the Secretary-General, his total commitment to the cause of peace and his tireless dedication to his work have exalted the office of Secretary-General and have earned the gratitude of the entire world. Under the leadership of Javier Peres de Cuellar, the United Nations has resumed its place in the search for harmony. It has resumed its role as the focal point of international relations and the repository of collective efforts towards peace and co-operation between nations. It is an honour for Costa Rica to join the groundswell of international public opinion in conveying its respectful tribute and sincere thanks to a man who has given the Organization its brightest days.  
Costa Rica take great pleasure in welcoming the admission of Namibia as a new Member of the United Nations. Despite the geographic distance, my country for many years supported the legitimate right of the Namibian people to self-determination. In 1983 it was our privilege to act as host to the first regional seminar organized by the United Nations on the question of Namibia. We are sincerely happy that the Namibian independence process has come to a peaceful and eminently democratic conclusion, and that today the representative of that people has joined us in this forum. 
My delegation also wishes to take this opportunity to express its profound pleasure at the admission of a new Member State, the Principality of Liechtenstein to the United Nations. Cost Rica consider that Liechtenstein’s democratic system and dedication to peace and development co-operation are firm guarantees that Liechtenstein will make a valuable contribution to the activities of this world Organization. 
Cost Rica believes that in order to achieve its goals the United Nations should include all sovereign States. The principle of universality, in keeping with the Organization’s practice, implies that all the world’s people have the right to be represented here. In this respect, my country wishes to express yet again its conviction that an affirmative response should be given to the aspiration of the Republic of Korea to join the United Nations and that this response should not be conditional on the vicissitudes of inter-Korean affairs, but should rather be viewed in the light of the Charter alone. We have observed with great pleasure the exemplary efforts that have resulted in unification of the Yemen seat, and which will shortly have an analogous result in the case of German representation. While the much-desired reunification of Korea has not taken place, Costa Rica believes that the legitimate desire of the Republic of Korea to join in the efforts of this Organization cannot be ignored.
My delegation also wishes to take this opportunity to offer its cordial congratulations to the many Member States which, in the year which has elapsed since the last session of the General Assembly, have seen the seeds of democracy take root. There is no doubt that this phenomenon, which is daily more widespread, increases the moral authority of this Organization and the respect which its goals and principles should inspire in all of us.
It is certainly true that within a very short period of time the world has been transformed. International law has come to be seen as the right instrument for solving disputes. A wind of optimism has blown through the most disparate places on the planet. With a speed disconcerting even to the most astute observers, conflicts have dissipated, dialogue has flourished and confrontation has given way to co-operation. For the first time in its long history, the world has started to become a real community of united nations. None the less, this new tack mankind has taken towards common sense is at this very moment facing a serious, unforeseeable and unjustifiable obstacle. The Persian Gulf crisis is endangering world peace and undermining the fundamental values of this Organization. With flagrant disregard for the most elementary principles of the rights of peoples, a State Member of the United Nations has been invaded by another. Its authorities have been deposed, and to cap it all it has been unceremoniously annexed. The Iraqi aggression against Kuwait has earned universal condemnation, and the United Nations has faithfully lived up to its commitment by demanding that the sovereignty and territorial integrity of Kuwait be respected and by implementing specific measures to ensure that this occurs. Unhappily, the Government of Iraq has to date refused to heed the voice of the international community, and even the resolutions of the Security Council, world peace hangs by a thread while billion-dollar losses are occurring in the economies of the various countries of the world, the lives of innocent people are in peril and all nations, particularly under-developed countries, are beginning to feel the tragic effects of a new energy crisis. 
Costa Rica, which has entrusted its security to international law, reiterates its strong condemnation of the aggression perpetrated against Kuwait and firmly supports the decisions taken by the United Nations aimed at preserving peace and guaranteeing the effectiveness of the principles of the Charter. We cannot in exchange for peace permit the illegal to be tolerated as if it were legal. However, we must also, through strict compliance with Security Council resolutions, prevent this century of countless victims from concluding with a third blood-bath, and instead leave the new millennium a legacy of harmony and fraternity. 
There can be no doubt that the Central American process should form a part of this trend towards peace which is now prevalent in the world, and which it is now more urgent than ever to pursue, preserve and strengthen. The Central American crisis, which for more than a decade was the subject of innumerable press headlines and the reason for countless diplomatic initiatives, took its final course towards resolution with the implementation of the Esquipulas process, the last link in a long chain of efforts which began in 1982 and culminated in 1987, thanks to the Cost Rican initiative and with the consensus of the other Central American Governments. Today, all the countries in the region have democratically elected Governments, and the state of hostilities which afflicted Nicaragua has been ended. It is true that the internal conflict in El Salvador continues, but with the active support of the United Nations a process of dialogue is taking place which we trust will culminate in a solid peace for El Salvador and the reconciliation of all its people within a framework of liberty and democracy. Costa Rica also believes that as long as those negotiations continue, it is vitally important that there should be unilateral cease-fire declarations, both by the Government of El Salvador and by the FMLN, accompanied by immediate implementation of the agreement on human rights recently signed by the parties in San Jose, Costa Rica, and of the reforms in electoral law agreed by the political parties of El Salvador and the FMLN. This would be evidence of a sincere interest in reaching a definitive solution and would put an stop to the tragedy the Salvadorian people are experiencing. 
The Government of Costa Rica trusts also that on 7 November the Security Council will renew the mandate of the United Nations Observer Group in Central America (ONUCA) so that it can continue its work in Central America and thus ensure proper verification for aggression against other States and to end assistance to the irregular forces.
After many years of hostilities, unrest and mistrust, the five countries of Central America are today experiencing a fruitful experiment in understanding and co-operation. None the less, the isthmus is emerging from the political crisis in deplorable economic and social conditions. The growth indices are feeble, there is a high trade deficit and standards of nutrition, health and education are worrying. Naturally, all these factors make the progress achieved in democratization and respect for human rights extremely fragile.  We have worked hard to enable Central America to live in peace and freedom, but this effort will bear no fruit if it is not accompanied by prospects of development and social justice. In this respect, Costa Rica considers that support from the international community for the Plan of Economic Co-Operation for Central America should have high priority. We are extremely concerned that lest diminishing tensions in Central America should entail – as has already happened in some aspects – a lack of interests in our problems and a reduction in co-operation for development in the area. Without international solidarity, the Central American nations will be unable to recover even to the levels of development they had before the crisis. Without development, the democratic will and the desire for a lasting peace of Central America are at risk. 
As is the case in Central America, tensions in other parts of the world have eased, and there are now only vestiges of what only a short time ago used to be called the East-West confrontation. Perestroika and glasnost in the Soviet Union and the wave of freedom which has swept away authoritarianism in Eastern Europe have brought about a genuine and complex transformation in international relations. The balance of terror has been displaced by a marked desire for concertation. The super-Powers have initiated effective policies of join action, which are particularly important in terms of guaranteeing international peace and security. However, even if East-West tensions already seem destined to be become mere history, North-South differences, in contrast, remain and are becoming more acute. The technological gulf is becoming an abyss, and there have been no major changes in the international economic order consequent on the changes in the international political scene. Furthermore, in the North-South forums for dialogue, there has been no radical change, no substantive change in attitude in favour of the underdeveloped world.
There is no doubt that political changes have been highly positive, but what concrete value can the third world attribute to the new dimensions of the international horizon? What effective relevance can the flourishing of democracy and freedom have for the impoverished societies if the underdeveloped nations if their prospects for development do not improve? As His Holiness Pope John Paul II pointed out during his recent trip, Africa, the cradle of mankind, is suffering mercilessly from the tragedy of poverty and hunger. For its part Latin America, the emporium of foreign wealth, is seeing its reborn democracies immersed in discouragement while they are savagely lashed by terrorism and drug trafficking. The prices of its products are falling, its capital is being drained and its natural resources are being sadly destroyed. 
Costa Rica does not argue that the solution to the critical social and economic conditions prevailing in the third world should be the exclusive responsibility of the developed nations. We know that in order to overcome poverty we must work with discipline. We know that there are no magic formulas for achieving development. We know that foreign aid will always be inadequate if it is not complemented by a rational and productive distribution of its components and a huge dose of effort and responsibility at the very core of our nations. However, we also consider that at the same time a different attitude should prevail in the developed world, a true willingness to improve the terms of trade, to contribute towards raising levels of understanding in the economic and financial sphere. Costa Rica believes that the initiative of the Americas recently formulated by the President of the United States of America is directed to that and represents a true effort to achieve co-operation in North-South relations. The situation in the third world will not substantially improve without progress in the solution of the problem of foreign debt, which should also be dealt with in unison. My country does not seek to have its debt cancelled, nor do we believe that debt is the sole cause of our difficulties. We do, however, indeed believe that, taking into consideration the ability of the debtors, it is time that, together, broad and specific answers be found to this problem, the effects of which severely handicap the possibility of improving the quality of life in underdeveloped countries.  
Costa Rica further considers it fundamental that in numerous aspects the implementation of measures proposed by international financial institutions for dealing with the problems faced by third world countries in meeting their obligations carries with it a very high social price tag. Little progress can be made with such policies if the only thing to emerge from them are the elements of new crimes, more poverty, more unemployment, less production, less education, less health and less housing. My country fervently urges the Governments of the developed countries whose voices are decisive in international financial organizations to bring their influence to bear on this problem and to bring about a change in attitude within these organizations. The international financial community can no longer ignore the aspect of the social cost if it truly wants readjustment policies to be successful. Technical criteria cannot qualify as such if they fail to take into account the social and human factors involved. Similarly, the policy of co-operation with the third world implemented by the majority of the developed countries would be meaningless if those same nations were at the same time to encourage international financial organizations to adopt an indifferent stance vis-à-vis the social costs to the third world of implementing the proposal emerging from such institutions. We emphasize that we are not seeking to elude our responsibilities but, rather the find, together, the formula least detrimental to all of us.
The same approach of joint responsibility should be taken with regard to the challenge of drug trafficking. For those who have personally suffered under that appalling scourge, the priority must not be to seek out the guilty but, rather, to find solutions, and we must find those solutions together, for we are all current or potential victims of the scourge. The tragedy that today afflicts the brave people of Colombia, a heroic defender of democracy that drug traffickers are trying to undermine, will tomorrow become the tragedy of the people of Costa Rica or, indeed, of any of the nations represented here unless effective measures are taken to exterminate those sinister and shadowy twentieth-century freebooters at the very root. 
The spirit of conciliation should likewise be the basis for all world efforts in favour of peace. Costa Rica assigns a leading role to peace in the life of everyone. For the Costa Rican people this highest of virtues is solidly founded on the fruitful basis of democracy. It is the focal point of our national life and the basic element in our foreign policy. It was in the belief that education for peace represents one of the principal instruments for guaranteeing the future of our species that we proposed the creation of the University of Peace, based in Costa Rica, which is now celebrating its tenth anniversary and to whose charter, approved by the General Assembly, we urge all Member States to adhere. 
International public opinion has repeatedly raised the questions of peace dividends, which Costa Rica views as a matter of high priority. With the easing of East-West tensions numerous items in the military budgets of the super-Powers are, fortunately, now destined to dwindle or disappear. Disarmament, which at times appeared to be an empty concept or a romantic illusion, is now taking on vibrant momentum and should become firmly entrenched in its rightful place. 
Over a period of many years Costa Rica has been the beneficiary of substantial peace dividends. It has never possessed nuclear or chemical weapons nor does it ever wish to do so. It does not have an army, nor does it wish to have an army. We are an underdeveloped country with a high level of debt, but the resources we have available are invested in health, education, housing and development, not in tanks or fighter planes. As we have said on numerous occasions, we respect the right of other nations to possess armed forces, but we consider it unjustifiable that such forces should consume all their existing assets, even those they do not actually possess, while a large proportion of the world’s population remains in poverty. 
Costa Rica considers it to be indispensable that nuclear testing cease and that all weapons designed for mass destruction be eliminated. We would also urge all Member States to support efforts under way within the framework of the Geneva Conference on Disarmament with respect to the prohibitions of the development, production, acquisition and use of chemical weapons. 
However, Costa Rica also believes that disarmament negotiations should also address the matter of conventional weapons, whose destructive potential and cost to have significantly increased in recent years. In that respect my delegation wishes to stress the significance of the round of negotiations currently being held by the five Central American countries on matters of security and of the control and limitation of armaments, with the, valuable assistance of the United Nations. We believe that regional disarmament negotiations, which should include, in any event, the elaboration of reliable verification mechanisms, can constitute an appropriate means of reducing the stockpiling of arms and the size of armed forces. In the case of third world countries that would unquestionably make available substantial resources that could be used for economic and social development. 
However, it is also necessary for the developed world to co-operate in achieving those objectives, through special programmes of co-operation for those disarmament and reduced military spending. In the opinion of Costa Rica, if a portion of the peace dividend should be devoted to co-operation with the third world, preferential treatment should be given to those underdeveloped countries that are making progress in the sphere of disarmament and reduced military spending. We consider that it is not only fair but appropriate that these processes be encouraged by special co-operation incentives. 
It is alarming to see that countries with low levels of economic and social development spend up to one quarter of their national budget on military hardware and yet, when it comes to co-operation, they receive the same treatment as nations with extremely low military budgets. If the Governments of developed countries with to close the breach with the third world, it is time they decided – by means of a formal treaty, which could be drawn up within the Organization – to orient co-operation principally towards those countries effectively on the road to arms reductions. Costa Rica believes it to be unfair that when assigning assistance, identical reasoning is applied to those investing their funds in weaponry. Furthermore, my countries feels that the developed world should similarly actively promote a policy designed to eradicate or reduce as much as possible that sale of weapons to the third world, particularly to the poorest nations or those most afflicted by violence. 
Today, disarmament is not only a moral imperative but has become an indispensable condition to guarantee the survival of mankind. By implementing effective disarmament processes, not only will we make available immense economic and human resources for food, health, education and social welfare, but a contribution will be made towards world peace. The international adventurism and threats to peace and world security from which the world has suffered on so many occasions can only be stopped if arms stockpiling is stopped.
The Organization has dedicated the last decade of the century to international law. In the opinion of Costa Rica, the best method to guarantee the supremacy of that law is to eliminate the means to break it. Only to the extent that substantial progress is made in the disarmament process, rational limits are imposed on the manufacture and sale of weapons and the illicit sale of arms is effectively impeded, will the rule of international legal standards be strengthened. That will at the same time consolidate the central role to be played by the United Nations in the peaceful settlement of disputes.
However, international law not only regulates the conduct of nations among themselves. International law has focused a considerable portion of its content on the protection of the inherent rights of man. Consequently the decade of international law also involves a decade dedicated to human rights.
It is gratifying to all of us to be able to recognize that the democratic upsurge that has been taking place in the world has translated into a greater respect for human rights, particularly with respect to civil and political rights. We believe that conditions are favourable for international human-rights protection agencies to intensify their activities and broaden their spheres of action. In that respect, Costa Rica strongly urges those Member States that have not done so to join the international human rights agreements and take the steps required to guarantee full compliance with them. Furthermore, it is necessary that people become familiar with the rights and realise that they are not gracious concessions granted by Governments. A daily experience of respect for human rights is the best method of guaranteeing harmony within a State and the growth in that State of vigorous and indestructible roots of democracy.
Nevertheless, the panorama with respect to human rights in certain cases continues to be of concern. We are deeply concerned over human rights situations in Liberia. In South Africa, despite the evolving process, the truth is that the apartheid system continues to impose absurd and odious discrimination. Costa Rica, which several years ago broke off all relations with the Pretoria regime, reiterates its repugnance for any form of racial discrimination and urges all the South African authorities to take steps in the near future for the immediate elimination of apartheid. 
My country is also concerned over the disregard for the human rights of the Palestinians and the incessant violence reigning in Lebanon. No matter how complex the Middle East problem may be, no matter how difficult it may be to balance the elements, we believe that any formula for a solution requires the implementation by all parties involved of an effective policy of respect for human rights, particularly civil and political rights. 
With respect to human rights, the Government of Costa Rica is deeply concerned over a situation that exists on a world scale. The right to life, granted by the principal international human rights instruments, inevitably includes the right to live in a habitable world. However, the activities of mankind are daily making the exercise of that right an ever-increasingly illusion. If the threat of a nuclear holocaust causes concern, the threat of a planetary ecological catastrophe is much more tangible and imminent. In the most irresponsible manner, humanity is dedicated to destroying its environment and severely compromising its very existence as a species. As is true with actions affecting international peace and security, those endangering ecological security in any part of the world are of concern to all of us. If the international law of our times recognizes more strongly every day that respect for human rights cannot be considered a matter of the exclusive internal competence of each State, that should be particularly emphasized when we refer to environmental rights.
Costa Rica believes that the time has come to direct our energies towards a new international ecological order. There are almost 150 international agreements on the matter, but very few are directed towards the prevention of environmental destruction processes. There are huge gaps also with respect to definitions, verification and many other related matters.
The idea of a new international ecological order is the product of our conviction that we are no longer in a position to accept isolated efforts. It is necessary to unite and to develop international standards on all fronts in that field. We must, as soon as possible, design and implement more effective multilateral strategies to preserve our environment. In that respect, Costa Rica believes that the United Nations should give priority attention to environmental matters. We may observe with great interest the proposal made by the Soviet Union to organize a world environmental monitoring and control system, which would include on-side verification mechanisms. We consider that, after a careful inventory is taken of ecological problems, such a system would open the door to intense activity aimed at saving our resources. We are also of the opinion that an international environmental monitoring and control system should work on the basis of specific time limits for nations to implement the resolutions formulated in the ecological field, and sanctions against those nations which persist in non-compliance. We repeat that threats to ecological security should be regarded as one more aspect of threats to international security. 
In that regard, we believe that sanctions that may be agreed upon by the Security Council should be imposed in those cases in which ecological security is endangered. We also feel that Member States should report periodically to the United Nations regarding the measures they have taken to preserve the environment, to promote international co-operation in that field and, in particular, to encourage environmental education at all levels. As is true with peace and human rights, for man to value his environment he must be taught from infancy that he has important duties and responsibilities to himself, to his fellow man and to future generations in that respect. 
Costa Rica attributes significant importance to the Conference on the Environment and Development scheduled for 1992. Nevertheless, we believe that as of now concrete measures can be implemented to foster the solution of world and regional ecological problems, based on shared responsibilities. Not for nothing did the Declaration of Stockholm state in 1972 that in under-developed countries the majority of environmental problems are caused by under-development itself. The possibilities of using resources diverted from military budgets towards their solution should be another of the dividends brought about by peace. We should not wait until 1992 to expound universally valid responses to those anguishing problems. 
In 1992 the process of the new Europe will also reach its culmination. For many decades the European Community has been constructing one of the most prosperous societies in history, within a framework of democracy and freedom. The reunification of Germany, vastly accelerated since the fall of the wall of shame, will doubtless contribute, starting next week, to an unprecedented boost to the process of the European Community. Likewise in 1992 will occur the fifth centenary of the day on which the destinies of America and Europe crossed to give a complete perspective of the world. The proximity of this anniversary should induce us to reformulate the bonds which join not only America and Europe but also the developed world and the underdeveloped nations.
We all form the crew of a single ship. We must be committed to unity. We shall have made no progress at all if ideological blocs disappear only to be replaced by economic blocs. International peace and security should be seen not only in military terms. A firm peace should be a fertile global peace, one in which we all co-operate and reciprocate with respect to progress and development. 
The Assembly is meeting at a crucial time in the history of mankind. The world is at a crossroads. If we are here it is because we have faith in the fact that the international community will be capable of continuing on the road of reason. Costa Rica, a peace-loving country and a country that practices peace, a country that shares the values sustaining this Organization, today wishes to reiterate its firm belief that the United Nations will be able to bring to fruition, for our times and for future generations, the ideal of a peace based on law.
In 1979 Rafael Angel Calderon Fournier, then Minister of Foreign Affairs and today President of Costa Rica, stated in this very forum concepts which are today more valid than ever and which my delegation wishes to see shared by all nations represented here:
“The United Nations will survive in so far as its nations mirror the trust of the world’s peoples and their home for a more just society.
“To keep faith without faltering is a task incumbent upon us all, especially upon those of us who believe that this is the last hope the Almighty has granted us to find peace and ensure the survival of the human race.”
